Title: From John Adams to William Gordon, 15 April 1783
From: Adams, John
To: Gordon, William


Dear Sir,
Paris. 15th: April. 1783—

Your letter of the 30th. Novemr: came to hand yesterday, & afforded me real pleasure & great Consolation. The Sentiments it contains were precisely such as actuated the American Ministers for Peace, on the same day. It is astonishing that occasion shd. ever have been given to you or them to think in that manner—
A complicated & extensive system of Imposture has been practised, upon America & her Ministers, by one French Minister & one American Minister; and yet to that very French Minister has been given Jurisdiction over us, “in all cases whatsoever.” But these words will always produce Resistance & Disobedience—
I lament, with all my soul, the necessity to which we were reduced. It is a deplorable example: it ought never to be drawn into Precedent— I shd. be very glad to see a List of the Yeas & Nays in the vote for that memorable Instruction. You will have heard eno: of it by this time; & you may well imagine we are anxious to know our Fate.—
I confess to you I have been so fatigued, perplexed & distressed with that system of Duplicity & Chicanery, wh: has been practised upon Congress & their Servants in Europe, that I am worn out. My Strength & Spirits are exhausted. Mr: Jay & Mr: Dana are not less weary & disgusted; nor wd. Mr: Laurens I believe have been less so, if he had been in the way of knowing as much as we do— Dr: F. is disgusted with nothing but Integrity & cares for nothing but his place; for the preservation of wh: alone, in the negotiations for Peace, he meanly abandoned the System, wh: he had firmly pursued, & joined Mr: Jay and me in that principle, for wh: he had quarelled with me for a course of years & attacked & abused me without mercy—
Mr: Dana’s hands have been tied, &, not having been pressed by such urgent necessities, as others have been, he did not venture to break the Cords. At last, howr:, he has communicated his mission to the Ce. d’Osterman the Russian Chancellor & recd: a favorable answer.
It has been industriously propagated, both in Europe & America that the Nations & Courts of Europe were averse to our Independence—the exact reverse of wh: was true. Every nation in Europe, except England, wished well to our Independence, and not one Court was averse to it, altho’ several did not chuse to quarrell with England.
Not one of the Nations of Europe was more industriously represented as averse to our Independence than Holland. I knew better. I took measures to inform myself, wh: I knew to be infallible & ventured on a decisive step: All Europe gaped, as well as America, and the whole diplomatic body of Europe wd. have condemned the measure, altho’ they sd. it was ably done— If it had not succeeded it cod. not possibly have done harm. But it succeeded & triumphed over such deep-laid Contrivances to defeat it, as wd. surprise you to read in detail if they shd. ever be written. The finesse & subtilty of the 2. Ministers aforesaid were exhausted to defeat me, by disgusting & discouraging me, by neglects, slights, Contempts, Attacks & Mænuvres, & every thing but an avowed open opposition, which wd. have ruined their Characters in Europe as well as America— The system of Conduct towards me, the double-faced measures to defeat me in reallity if possible, but to secure to themselves the honor of my Success, if they could not, wd. be one of the most curious Chapters in the Machiavellian Chronicles. In God’s name, let us keep our own sincerity & learn to devellope the duplicity of others. It is not Duplicity only, it is Multiplicity & it is variegated thro’ all the Shades of Refinement, one running into another, like the Colors of the Rainbow. My Countrymen used to be apt eno: in develloping British Politics; but they have lately had to do with another sort, too refined for their penetration, or for their experience. They will soon learn it, tho’ I hope they will never practise it—
We need not wonder at the simplicity & innocence, the amiable unsuspecting Confidence of our own Countrymen, when we see the old experienced Dutchmen taken in, the history of wh: is very curious. Our Country has cause to be thankfull that her ministers were more jealous, or had better information— Without this, Lousiana & Illinois, as well as the Banks of Newfoundland, would have made more noise in the world than Trinquemale & Negapatnam, or the liberty of Navigation—
Your Countryman was never more mistaken than wn: he spoke slightly of Mr: Jay, wm: I wd. not scruple to pit against the proudest Statesman in Europe. Our Country was never better represented than by him—
We expect Mr: Laurens & Mr: Hartley every day to finish— I don’t like the new Coalition; yet we are assured that the intention is sincere to finish liberally—
I have written very freely & rely upon yr: discretion— / I am, Sir, with great respect, / Yrs:
